         Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 1 of 15



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   LISA M. HEMANN
     Assistant United States Attorney
 4   Arizona State Bar No. 024703
     Two Renaissance Square
 5   40 North Central Avenue, Suite 1800
     Phoenix, AZ 85004-4449
 6   Telephone: (602) 514-7500
     Fax: (602) 514-7693
 7
     Lisa.Hemann@usdoj.gov
     Attorneys for Defendant
 8

 9                              UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
11
     James Lee Williams,                                    CV20-02277-PHX-MTL
12

13                 Plaintiff,
                                                            MOTION TO DISMISS
14           v.
15
     Scott de la Vega, 1 Secretary of the
16   Interior,
17                 Defendant.
18
             Defendant Scott de la Vega, Secretary of the Interior, through counsel, hereby
19
     moves to dismiss this matter pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter
20
     jurisdiction because the United States, its agencies, and its officials have not waived
21
     sovereign immunity. The Court also lacks jurisdiction because Plaintiff’s action is time-
22
     barred by the statute of limitations, which is a jurisdictional requirement for suits against
23
     the United States and its officials. Additionally, the Court lacks jurisdiction because
24
     Plaintiff cannot establish that he has standing to bring this suit. This Motion further seeks
25

26
     1
            On January 20, 2021, former Secretary of the Interior David Bernhardt was
27   replaced by Scott de la Vega, who presently serves as Acting Secretary of the Interior.
     Mr. de la Vega is automatically substituted as the Defendant in this action pursuant to
28   Fed. R. Civ. P. 25(d).

                                                 -1-
          Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 2 of 15



 1   dismissal pursuant to Fed. R. Civ. P. 12(b)(7) for failure to join an indispensable party—
 2   the owner of the land that is the subject of this case: the State of Arizona. Finally, dismissal
 3   is warranted under Fed. R. Civ. P. 12(b)(6) because Plaintiff fails to state a claim.
 4            This Motion is supported by the following Memorandum of Points and Authorities
 5   and accompanied by the attached certification of counsel made pursuant to LRCiv. 12.1(c).
 6                     MEMORANDUM OF POINTS AND AUTHORITIES
 7   I.       Background and Prior Litigation.
 8            Plaintiff James Williams, a resident of Yuma, Arizona, files this Complaint against
 9   the Secretary of the Interior for the alleged violation of his equal protection rights
10   pursuant to the Fifth and Fourteenth Amendments in connection with issues “that started
11   in 1931” and concerning the Yuma Reclamation Project and Yuma Island. Doc. 1, pp. 2,
12   4, 6. The gravamen of Plaintiff’s Complaint is that the African American community
13   members who settled an area known as Yuma Island, which sits at the Arizona-California
14   border, were deprived of their right to property and/or water apportionment as a result of
15   racially discriminatory policies in the 1930s. See id. Plaintiff does not identify the
16   specific discriminatory policies he challenges.
17            The instant Complaint is Plaintiff’s fourth lawsuit concerning Yuma Island. His
18   Complaint asserts that, having previously filed three other lawsuits, he has “exhausted all
19   other options.” Id., p. 4. Plaintiff’s first lawsuit (“Williams I”) named only the United
20   States as a defendant. See Plaintiff’s Complaint, Williams v. United States, No. 17-679C,
21   ECF No. 1 (Ct. Fed. Cl.). 2 Plaintiff sought monetary damages for himself and others for
22

23
     2
            The Court may take judicial notice of matters of public record without converting
24   a motion to dismiss into a motion for summary judgment. Fed. R. Evid. 201; Lee v. City
     of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (citing Mack v. South Bay Beer Distrib.,
25   798 F.2d 1279, 1282 (9th Cir. 1986)).
26           Additionally, when considering a motion to dismiss pursuant to Rule 12(b)(1), the
     Court is not restricted to the face of the pleadings. Rather, it may review evidence, such
27   as affidavits and testimony, that present facts regarding the existence of jurisdiction. See,
     e.g., Land v. Dollar, 330 U.S. 731, 735 n.4 (1947) (“[W]hen a question of the District
28   Court’s jurisdiction is raised … the court may inquire by affidavits or otherwise, into the
     facts as they exist.”); Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir.
                                                  -2-
       Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 3 of 15



 1   discriminatory treatment against their ancestors and the taking of their water rights. Id.;
 2   see also Doc. 1, p. 7. After briefly discussing the history of the Yuma Reclamation
 3   Project and Yuma Island, the Court of Federal Claims dismissed the case for lack of
 4   subject matter jurisdiction and because it was barred by the statute of limitations. See Ex.
 5   1, Order of Dismissal, Williams v. United States, No. 17-679C, ECF No. 13 (Ct. Fed.
 6   Cl.). That dismissal was later affirmed by the Federal Circuit Court of Appeals.
 7   Williams v. United States, 730 Fed. Appx. 930 (Fed. Cir. 2018), cert. denied, 139 S. Ct.
 8   817 (2019).
 9          Plaintiff’s second lawsuit (“Williams II”) named multiple defendants, including
10   the U.S. Department of Interior, the State of Arizona, the State of California, and the
11   Metropolitan Water District of Southern California. See Plaintiff’s Complaint, Williams
12   v. State of Arizona, et al., No. CV-17-3390-PHX-DJH, ECF No. 1 (D. Ariz.). In Williams
13   II, Plaintiff sought relief for himself “for the fraudulent taking of water entitlements
14   (public property)” in relation to Yuma Island and the 1931 Boulder Canyon Agreement.
15   Doc. 1, p. 7. This Court dismissed the case because the States of Arizona and California
16   were protected by sovereign immunity. This Court then further dismissed the entire
17   action because the State of Arizona, as the owner of the land in question, was an
18   indispensable party in the dispute and the case could not proceed without it. Id.; see Ex.
19   2, Order, Williams v. State of Arizona, et al., No. CV-17-3390-DJH, ECF No. 72, 2018
20   WL 6605845 (D. Ariz. Dec. 17, 2018), aff’d No. 19-15330, 2019 WL 8064707 (9th Cir.
21   Oct. 21, 2019).
22          Plaintiff’s third lawsuit (“Williams III”) sought relief against multiple individual
23   defendants under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,
24   403 U.S. 388 (1971). See Plaintiff’s Complaint, Williams v. Fulp, et al., No. 18-cv-2000-
25   ESW, ECF No.1 (D. Ariz.). Plaintiff alleged that the named individuals violated his
26   rights under the Takings Clause and the Due Process Clause in relation to “the fraudulent
27
     1983) (considering material outside the pleadings did not convert a Rule 12(b)(1) motion
28   into one for summary judgment).

                                                  -3-
       Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 4 of 15



 1   taking of water rights authorized to support land on the Yuma Island in the 1931 Boulder
 2   Canyon Agreement.” Doc. 1, p. 8. This Court dismissed Williams III due to Plaintiff’s
 3   failure to respond to the defendants’ motions to dismiss and to file an amended
 4   complaint. In the dismissal order, this Court also made a point of noting that the case
 5   arose “from substantially the same events and … substantially the same property” as
 6   Williams II. See Ex. 3, Order, Williams v. Fulp, et al., No. 18-cv-2000-ESW, ECF No.
 7   34 (D. Ariz.).
 8          In the present lawsuit, Plaintiff once again seeks a remedy in relation to the same
 9   land and water rights at issue in his previous lawsuits. His Complaint names a single
10   defendant: the Secretary of Interior. Plaintiff’s Complaint identifies no actions or
11   inactions by the Secretary. Instead, he asserts that the U.S. Congress violated the
12   Separation of Powers doctrine “by delegating their law making authority to the Bureau of
13   Reclamation in the administration of the Yuma Reclamation Project” and “by aiding the
14   Bureau of Reclamation to conceal racial discrimination and biases.” Doc. 1, p. 8. He
15   further alleges that the Supreme Court violated the Separation of Powers doctrine “by
16   deferring to the Bureau of reclamation for the Yuma Project,” which “deprived the black
17   community of reclamation water support.” Id. Finally, Plaintiff’s Complaint contains a
18   section entitled “Fraud,” which alleges that the U.S. Congress, through the Bureau of
19   Reclamation, “has condoned and concealed the illegal taking of the water by the Metro
20   Water District.” Id., p. 9.
21          While the legal theories and named defendants in this lawsuit may have changed,
22   the underlying circumstances and allegations are largely the same. Plaintiff’s Complaint
23   includes no allegations against the Secretary. Rather, Plaintiff seeks equitable relief in
24   the form of withdrawing 9,110 acres on Yuma Island from the State of Arizona and
25   replacing it “in U.S. public land in Arizona, resurvey the 9,110 acres to establish (160)
26   acre farms from the original land plats when the land was reserved for the Yuma
27   reclamation project in 1912 and deed (160) acres to [Plaintiff] as owner with water rights
28   from California annual allotment assigned a priority-2.” Id., p. 12.

                                                 -4-
       Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 5 of 15



 1   II.    ARGUMENT
 2          A.     Plaintiff Fails to Establish Subject Matter Jurisdiction
 3                 1.     Rule 12(b)(1) Standard
 4          A defendant may move to dismiss an action for lack of subject matter jurisdiction
 5   pursuant to Fed. R. Civ. P. 12(b)(1). On a motion to dismiss for lack of subject matter
 6   jurisdiction, the plaintiff bears the burden of establishing that such jurisdiction exists.
 7   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). In suits against the
 8   United States, a plaintiff also “bears the burden of pointing to … an unequivocal waiver of
 9   immunity.”    Prescott v. United States, 973 F.2d 696, 701 (9th Cir. 1992) (internal
10   quotations and citations omitted).       The applicability of sovereign immunity is a
11   jurisdictional question. Tobar v. United States, 639 F.3d 1191, 1195 (9th Cir. 2011.) Thus,
12   to establish subject matter jurisdiction in an action against the United States, there must be:
13   (1) “statutory authority vesting a district court with subject matter jurisdiction”; and (2) “a
14   waiver of sovereign immunity.” Alvarado v. Table Mountain Rancheria, 509 F.3d 1008,
15   1016 (9th Cir. 2007).
16          Even where statutory authority would otherwise vest the district court with subject
17   matter jurisdiction, failure to establish that the United States has expressly consented to be
18   sued is fatal to the exercise of jurisdiction. Dunn & Black P.S. v. United States, 492 F.3d
19   1084, 1087-88 (9th Cir. 2007). “Such waiver [of sovereign immunity] cannot be implied,
20   but must be unequivocally expressed” and it must be strictly construed in favor of the
21   sovereign. Id. at 1088. Therefore, where a plaintiff suing the United States fails to meet
22   its burden of demonstrating both elements, there is no subject matter jurisdiction and
23   “dismissal of the action is required.” Id.
24                 2.     The Secretary Has Not Waived Sovereign Immunity.
25          Plaintiff’s lawsuit must be dismissed because it fails to satisfy both elements
26   necessary to establish subject matter jurisdiction.         Plaintiff asserts that the 1902
27   Reclamation Act, the 1928 Boulder Canyon Act, the 1931 Boulder Canyon Agreement,
28   and the U.S. Constitution provide him a basis for asserting federal question jurisdiction

                                                  -5-
         Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 6 of 15



 1   under 28 U.S.C. § 1331. He subsequently alleges that discriminatory policies violated Fifth
 2   and Fourteenth Amendments, and that the U.S. Congress and the U.S. Supreme Court
 3   violated the Separation of Powers doctrine. Even if any of these sources of authority would
 4   otherwise trigger federal question jurisdiction, Plaintiff fails to establish the second
 5   element for subject matter jurisdiction over the Secretary: an unequivocal, express waiver
 6   of sovereign immunity. Alvarado, 509 F.3d at 1016; Dunn & Black P.S., 492 F.3d at 1088.
 7           Furthermore, “[t]he doctrine of sovereign immunity extends to federal agencies and
 8   to federal employees acting within their official capacities.” Hodge v. Dalton, 107 F.3d
 9   705, 707 (9th Cir. 1997); see also Sierra Club v. Whitman, 268 F.3d 898, 901 (9th Cir.
10   2001) (stating that suits against any agency or any officials in their official capacity are
11   barred unless there is a waiver of sovereign immunity). In other words, a plaintiff cannot
12   avoid the second requirement of subject matter jurisdiction by pleading the case as an
13   official-capacity lawsuit. Hutchinson v. United States, 677 F.2d 1322, 1327 (9th Cir. 1982)
14   (“The bar of sovereign immunity cannot be avoided merely by naming officers and
15   employees of the United States as defendants.”). Here, while Plaintiff’s Complaint does
16   not expressly state whether he names the Secretary in his official or personal capacity, it
17   fails to identify any specific actions or inactions by the Secretary to suggest that he is suing
18   him in his personal capacity. Since the Complaint seeks to compel the Secretary to take
19   certain actions in his capacity as an official of the federal government, the Complaint
20   should be construed as an official capacity lawsuit against the Secretary. Therefore, since
21   Plaintiff cannot demonstrate that the Secretary, sued in his official capacity, has waived
22   sovereign immunity, the doctrine applies and this case must be dismissed.
23                 3.      Plaintiff’s Claims Are Barred by the Statute of Limitations.
24           Even if Plaintiff could establish that the Secretary had waived sovereign immunity,
25   which is expressly denied, his claims would be time-barred. 3 Where the government has
26

27
     3
           In Williams I, the Court of Federal Claims found the claim was time-barred if not
28   brought within six years of the claim first accruing, and that that “a taking claim accrues
     when the taking action occurs.” Order of Dismissal at *5. It also noted that compliance
                                                  -6-
       Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 7 of 15



 1   waived its sovereign immunity, compliance with the statute of limitations set forth in 28
 2   U.S.C. § 2401(a) is a jurisdictional requirement. United States v. Mottaz, 476 U.S. 834,
 3   841 (1986) (stating that “[w]hen the United States consents to be sued, the terms of its
 4   waiver of sovereign immunity define the extent of the court’s jurisdiction.”). Under 28
 5   U.S.C. § 2401(a), “every civil action commenced against the United States shall be barred
 6   unless the complaint is filed within six years after the right of action first accrues.”
 7          Here, Plaintiff alleges that an African American community settled into the land of
 8   Yuma Island in the mid-1920s, Doc. 1, p. 7; that Congress enacted the Boulder Canyon
 9   Project Act in 1928, id.; that an individual named Rufus Dees homesteaded land within
10   the Yuma Project in 1929, id., p. 9; that the Boulder Canyon Agreement was entered in
11   1931, id., p. 10; that John Dees settled on the west side of the river on Yuma Island in
12   California in 1950, id., p. 10; that Congress authorized the re-drawing of the Arizona-
13   California border in 1963, id., p. 9; that the Supreme Court entered a decree in 1964, id.,
14   p. 7; that the Homestead Act of 1862 was repealed in 1976, id., p. 10; that the Bureau of
15   Land Management resurveyed the Quechan Indian reservation in 1978, id., p. 9; that the
16   Bureau of Land Management transferred land from Yuma Island to the State of Arizona
17   and assigned it to the North Gila Valley Division in 1983 and 1985, id., p. 1, 12; and that
18   water entitlements to Yuma Island were illegally transferred to the Quechan Indian tribe
19   “in the 2005 Special Master’s Recommendations to the Supreme Court,” id., p. 8. All of
20   Plaintiff’s allegations relate to conduct years—and in most cases, decades—outside of the
21   six-year statute of limitations. Since Plaintiff does not assert that his claims first arose at
22   any time within the six years prior to this lawsuit, they are time-barred and this Court lacks
23   subject matter jurisdiction over them.
24                 4.      Plaintiff Lacks Standing.
25          The Supreme Court developed the doctrine of Article III standing as “an essential
26   and unchanging part of the case-or-controversy requirement.” Lujan v. Defenders of
27
     with the statute of limitations was “a jurisdictional requirement that cannot be waived.”
28   Id.

                                                  -7-
       Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 8 of 15



 1   Wildlife, 504 U.S. 555, 560 (1992). The existence of standing is jurisdictional. See
 2   Wolfson v. Bammer, 616 F.3d 1045, 1053 (9th Cir. 2010) (noting that mootness, standing,
 3   and ripeness are jurisdictional defenses); see also White v. Lee, 227 F.3d 1214, 1242 (9th
 4   Cir. 2000). Since the elements of standing “are not mere pleading requirements but rather
 5   an indispensable part of the plaintiff’s case,” the plaintiff bears the burden of proof of these
 6   elements and “each element must be supported in the same way as any other matter on
 7   which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence
 8   required at the successive stages of the litigation.” Id. at 561. Each requirement must be
 9   demonstrated at all stages of the litigation. Id.; Arizonans for Official English v. Arizona,
10   520 U.S. 43, 67 (1997) (“To qualify as a case fit for federal-court adjudication, ‘an actual
11   controversy must be extant at all stages of review, not merely at the time the complaint is
12   filed’”) (citation omitted).
13             As the Supreme Court explained in Vermont Agency of Natural Resources v. United
14   States, in order to have Article III standing to bring a claim in a federal court, a party must
15   demonstrate three things: (1) “injury in fact,” meaning “a harm that is both ‘concrete’ and
16   ‘actual     or     imminent,   not   conjectural   or   hypothetical[,]’”   (2)   “causation—a
17   ‘fairly…trace[able]’ connection between the alleged injury in fact and the alleged
18   conduct[,]” and (3) “redressability.” 529 U.S. 765, 771 (2000). “These requirements
19   together constitute the ‘irreducible constitutional minimum’ of standing.” Id. (citation
20   omitted).        With respect to the first requirement, “injury in fact,” a plaintiff must
21   demonstrate the “invasion of a legally-protected interest,” which the plaintiff either “has
22   sustained or is immediately in danger of sustaining.” Lujan, 504 U.S. at 574, 560. It is
23   insufficient for a plaintiff to rely on past harm to establish this element. San Diego Cty.
24   Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir. 1996).
25             Here, Plaintiff fails to establish that he has standing to bring his claim. First,
26   although Plaintiff’s Complaint sets forth generalized allegations of racial discrimination,
27   Plaintiff does not allege any facts demonstrating his connection to the racial discrimination.
28   Nor does Plaintiff allege that he has suffered an “injury in fact.” Of particular significance,

                                                    -8-
       Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 9 of 15



 1   he does not have legally enforceable right to the land and water rights he seeks to have
 2   transferred to him and thus, he cannot point to any actual, imminent, or non-hypothetical
 3   injury. Second, while Plaintiff asserts a plethora of allegations (against non-parties to this
 4   action, i.e., the States of Arizona and California, the Metropolitan Water District of
 5   Southern California, the Bureau of Reclamation, the U.S. Congress, and the U.S. Supreme
 6   Court), his Complaint fails to articulate the specific discriminatory policies in question. As
 7   such, Plaintiff also fails to draw a connection between those policies and any alleged
 8   injuries. Finally, Plaintiff fails to show how this lawsuit, which seeks to compel the
 9   Secretary to take land from the State of Arizona and transfer it to public land, would
10   provide redress for the claimed injury. As such, Plaintiff fails to meet his burden of
11   establishing standing to bring this lawsuit.
12          B.     Plaintiff’s Complaint Fails to Join an Indispensable Party.
13                 1.      Rule 12(b)(7) Standard.
14          Rule 12(b)(7) provides that a party may move to dismiss an action for failure to join
15   a party under Rule 19. See Dredge Corp. v. Penny, 338 F.2d 456, 463-64 (9th Cir. 1964)
16   (discussing dismissal of an action for failure to join a party). A court may dismiss an action
17   if it determines that (1) joinder of the party is not possible, and (2) the party is, in fact,
18   “indispensable.” Shermoen v. United States, 982 F.2d 1312, 1317 (9 Cir. 1992). Under
19   Rule 19, a party is required if that person’s absence would prevent the court from providing
20   complete relief, and that person has “an interest relating to the subject of the action and is
21   so situated that disposing of the action in the person’s absence may: (i) as a practical matter
22   impair or impede the person’s ability to protect the interest.” Fed. R. Civ. P. 19(a)(1).
23                 2.      The State of Arizona is an Indispensable Party that Cannot Be Joined.
24          In this case, Plaintiff seeks to compel the Secretary to take 9,110 acres of land from
25   the State of Arizona, place it “in U.S. public land in Arizona,” and then re-parcel that land
26   into multiple 160-acre farms (while also deeding one such 160-acre parcel to Plaintiff).
27   Doc. 1, pp. 4, 12. Since the State of Arizona is the owner of that land, it has a clear interest
28   related to the subject of this case, i.e. its ownership of the land. Were this case allowed to

                                                    -9-
         Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 10 of 15



 1   proceed, it would necessarily affect the State of Arizona’s ability to protect its interest in
 2   the land it owns. The State of Arizona, therefore, is an indispensable party to Plaintiff’s
 3   claim. Yet, joinder of the State of Arizona is not possible. It cannot be added to this action
 4   because it has sovereign immunity under the Eleventh Amendment. Therefore, much like
 5   the outcome of Williams II 4, this case cannot continue without the State of Arizona and
 6   Plaintiff’s Complaint should be dismissed for failure to include an indispensable party.
 7           C.     Plaintiff’s Complaint Fails to State a Claim.
 8                  1.     Rule 12(b)(6) Standard.
 9           Under Rule 12(b)(6), the Court may also dismiss a claim or entire action if the
10   plaintiff fails to allege facts sufficient to “state a claim that is plausible on its face.” Bell
11   Atlantic Corporation v. William Twombly, 550 U.S. 544, 570 (2006); Ashcroft v. Iqbal, 556
12   U.S. 662, 678 (2009). The Court must presume all factual allegations of the complaint to
13   be true and make all reasonable inferences in favor of the non-moving party. Id. at 555.
14   Although pro se pleadings should be liberally construed, Haines v. Kerner, 404 U.S. 519
15   (1972), conclusory or vague allegations are insufficient and will not support a cause of
16   action. Ivey v. Board of Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir.
17   1982). A complaint is insufficient “if it tenders ‘naked assertion[s]’ devoid of ‘further
18   factual enhancement.’” Iqbal at 678.
19                  2.     Plaintiff Fails Plead Facts Sufficient to State a Claim.
20                         a)     Conclusory Allegations Are Insufficient to Support a Cause of
                                  Action.
21

22
             Plaintiff’s Complaint does not “contain sufficient factual matter, accepted as true,

23
     to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (citing Bell

24
     Atlantic Corp., 550 U.S. at 570). Rather than set forth factual allegations relevant to the

25
     4
             In Williams II, this Court ruled that the State of Arizona “cannot be joined,” but
26   also that Arizona was “a necessary party with a protectable interest in Yuma Island, [so
     that] there is no question that it would be prejudiced by a judgment rendered in its
27   absence.” Williams II, 2018 WL 6605845 at *4. Since Arizona was indispensable and
     could not be joined, this Court concluded that the “litigation cannot continue without
28   Arizona.” Id. at *6.

                                                  - 10 -
      Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 11 of 15



 1   alleged constitutional violations, Plaintiff simply asserts that “[d]iscriminatory policies
 2   violated the U.S. Constitution’s 5th and 14th Amendments of Equal Protection of the Law
 3   and the Rights to acquire property.” Doc. 1, p. 4. However, Plaintiff never identifies the
 4   policies that were alleged to be discriminatory, how the policies violated the Fifth or
 5   Fourteenth Amendments, or how those policies impact him. He does not explain his
 6   relationship to the African American community who settled on Yuma Island. And
 7   although he asserts that he is a leaseholder of some land in Arizona, Doc. 1, p. 12, it is not
 8   clear whether the land Plaintiff ostensibly leases is land that is on Yuma Island, which is
 9   the subject of the case. These allegations are nothing more than “naked assertion[s]”
10   devoid of “further factual enhancement.” Bell Atlantic Corp., 550 U.S. at 557.
11          Plaintiff goes on to assert that that the U.S. Congress and the U.S. Supreme Court,
12   neither of which are parties to this action, violated the Separation of Powers doctrine. He
13   states that U.S. Congress violated this doctrine “by delegating their law making authority
14   to the Bureau of Reclamation in the administration of the Yuma Reclamation Project”
15   and “by aiding the Bureau of Reclamation to conceal racial discrimination and biases.”
16   Doc. 1, p. 8. He does not indicate how the alleged delegation of authority violates the
17   Separation of Powers doctrine, or how the U.S. Congress helped to conceal the racial
18   discrimination and bias. Plaintiff alleges the U.S. Supreme Court violated the Separation
19   of Powers doctrine “by deferring to the Bureau of reclamation for the Yuma Project,”
20   which “deprived the black community of reclamation water support.” Id. He offers no
21   further explanation.
22          These “unadorned, the defendant-unlawfully-harmed-me accusation[s]” do not
23   survive a motion to dismiss. Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corp., 550 U.S. at
24   555). A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the
25   speculative level.” Bell Atlantic Corp., 550 U.S. at 555 (citing 5C Wright & A. Miller, FED.
26   PRAC. & P. § 1216, pp. 235–236 (3d ed. 2004). Plaintiff’s Complaint does not meet this
27   test and, therefore, should be dismissed.
28   ///

                                                 - 11 -
      Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 12 of 15



 1                         b)     Plaintiff Fails to Plead Fraud with Particularity Under Rule
 2
                                  9(b).

 3          A party alleging fraud “must state with particularity the circumstances constituting

 4   fraud or mistake.” Fed. R. Civ. P. 9(b). To meet Rule 9(b)’s particularity requirement,

 5   “[a]verments of fraud must be accompanied by ‘the who, what, when, where, and how’ of

 6   the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir.

 7   2003) (citing Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)). The Complaint does

 8   not plead any of these required elements of fraud.

 9          Plaintiff’s claim against the Secretary alleging fraud should be dismissed because

10   the Complaint fails to meet the heightened pleading standard of Rule 9(b). As pled,

11   Plaintiff’s Complaint does not establish what fraud the Secretary allegedly participated in,

12   when the alleged fraud occurred, with whom he committed the alleged fraud, or how his

13   actions were fraudulent. Therefore, even if Plaintiff were to show a waiver of sovereign

14   immunity, compliance with the statute of limitations, standing to assert such claims, and

15   that the State of Arizona is not an indispensable party, Plaintiff’s claim for fraud should

16   still be dismissed for failure to state a claim upon which relief can be granted under Rule

17   12(b)(6). “Rule 9(b) demands that the circumstances constituting the alleged fraud be

18   specific enough to give defendants notice of the particular misconduct so that they can

19   defend against the charge and not just deny that they have done anything wrong.” Kearns

20   v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (internal quotation marks and

21   alterations omitted). Plaintiff’s allegations do not do so. Therefore, the Court should

22   dismiss Plaintiff’s allegations relating to fraud for failure to satisfy Rule 9(b).

23                          c)    Plaintiff’s sources of authority do not create a private cause of
24
                                  action.

25          Plaintiff asserts that the 1902 Reclamation Act, the 1928 Boulder Canyon Act, and

26   the 1931 Boulder Canyon Agreement all provide him with a substantive basis for his

27   lawsuit. However, none of these sources of law create a private right of action. As such,

28   they do not provide a basis upon which Plaintiff can pursue relief and any claim pled under

                                                  - 12 -
      Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 13 of 15



 1   these authorities fail to state a claim that is that is “plausible on its face.’” Iqbal, 556 U.S.
 2   at 678 (citing Bell Atlantic Corp., 550 U.S. at 570).
 3                          d)    Plaintiff cannot plead a personal-liability suit against the
 4                                Secretary.

 5          As an initial matter, supervisory defendants cannot be liable for the torts of others
 6   they supervise, i.e. respondeat superior, as they are liable only for their own wrongful
 7   conduct. Hansen v. Black, 885 F.2d 642, 645-46 (9th Cir. 1989); McGrath v. Scott, 250
 8   F.Supp. 2d 1218, 1222 (D. Ariz. 2003). Although there are no allegations to suggest that
 9   Plaintiff seeks to impose liability on the Secretary as a supervisor, such claims are not
10   viable. More glaringly, however, Plaintiff fails to plead any allegations whatsoever about
11   any actions or inactions of the Secretary. Plaintiff’s Complaint does not meet the basic
12   pleading requirements of Rule 8 as articulated in Twombly and Iqbal. Therefore, this Court
13   should dismiss the Complaint to the extent it purports to seek personal liability against the
14   Secretary.
15   III.   CONCLUSION
16          Plaintiff cannot establish the jurisdictional requirements to proceed in this matter.
17   He cannot establish that the Secretary has waived sovereign immunity. His lawsuit is time-
18   barred because it was not filed within the six-year statute of limitations applicable to claims
19   against the United States. He fails to establish that he has Article III standing to pursue his
20   claims. Consequently, this case should be dismissed for lack of subject matter jurisdiction
21   under Rule 12(b)(1).
22          Additionally, Plaintiff’s Complaint fails because the State Arizona is an
23   indispensable party that cannot be joined in this action. Since this action cannot proceed
24   without the State of Arizona, it should be dismissed under Rule 12(b)(7).
25          Finally, even if Plaintiff could overcome the jurisdictional hurdles and establish that
26   Arizona was not an indispensable party, Plaintiff’s Complaint alleges nothing but
27   conclusory allegations. Such allegations do not suffice to state a claim under Rule 12(b)(6).
28          For all the foregoing reasons, Defendant requests that the Court dismiss this action

                                                  - 13 -
      Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 14 of 15



 1   in its entirety with prejudice.
 2          Respectfully submitted this 1st day of February, 2021.
 3
                                                        MICHAEL BAILEY
 4                                                      United States Attorney
                                                        District of Arizona
 5
                                                        s/Lisa M. Hemann
 6
                                                        LISA M. HEMANN
 7                                                      Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               - 14 -
      Case 2:20-cv-02277-MTL Document 6 Filed 02/01/21 Page 15 of 15



 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on February 1, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5   James Lee Williams
 6   137 North 9th Ave.
     Yuma, AZ 85364
 7   E-mail: Lrob@roadrunner.com
     Ph: (928) 246-1059
 8

 9   s/ Lisa Hemann
     U.S. Attorney’s Office
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              - 15 -
